  Case 19-12896      Doc 29     Filed 08/23/19 Entered 08/23/19 15:34:16          Desc Main
                                  Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )   BANKRUPTCY CASE
                                              )
BRIAN SABALVARO,                              )   NO.: 19-12896-CAD
                                              )
         Debtor.                              )   CHAPTER 13
                                              )
                                              )   JUDGE: CAROL A. DOYLE
                                              )


                                   NOTICE OF MOTION

TO: SEE ATTACHED ADDRESSES

        PLEASE TAKE NOTICE THAT ON September 3, 2019 at 9:30 am, or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Carol A. Doyle, U.S.
Bankruptcy Judge, 219 S. Dearborn, Room 742, Chicago, Illinois 60604, and shall then and
there present the attached Motion and at which time you may appear if you so desire.

                                     CERTIFICATION

       I, the undersigned Attorney, Certify that I served a copy of this Notice to the Addresses
attached by electronic notice through ECF or by depositing the same at the U.S. Mail at 1 North
Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on August 23, 2019, with proper postage prepaid.

                                                     McCalla Raymer Leibert Pierce, LLC

                                                     /s/Dana O'Brien
                                                     Dana O'Brien
                                                     ARDC# 6256415

                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     (312) 346-9088



   This is an attempt to collect a debt and any information obtained will be used for that
                                           purpose.
  Case 19-12896        Doc 29     Filed 08/23/19 Entered 08/23/19 15:34:16      Desc Main
                                    Document     Page 2 of 5


                               NOTICE OF MOTION ADDRESSES

To Trustee:                                              by Electronic Notice through ECF
Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

To Debtor:                                               Served via U.S. Mail
Brian Sabalvaro
21 Kristin Dr.
Unit 219
Schaumburg, IL 60195

To Attorney:                                             by Electronic Notice through ECF
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 19-12896        Doc 29    Filed 08/23/19 Entered 08/23/19 15:34:16           Desc Main
                                   Document     Page 3 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
BRIAN SABALVARO,                                )   NO.: 19-12896
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: CAROL A. DOYLE
                                                )

   MOTION TO MODIFY THE AUTOMATIC STAY AND MOTION TO
                         DISMISS

         NOW COMES LoanCare, LLC as servicing agent for Lakeview Loan Servicing, LLC. by

and through its attorneys, McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic

Stay heretofore entered on the property located at 21 Kristin Drive #219, Schaumburg, Illinois

60195 be Modified or alternatively that the above captioned Chapter 13 be dismissed, stating as

follows:

   1.       On May 3, 2019, the above captioned Chapter 13 was filed.

   2.       On July 23, 2019, the above captioned Chapter 13 was confirmed.

   3.       LoanCare, LLC as servicing agent for Lakeview Loan Servicing, LLC. services the

            first mortgage lien on the property located at 21 Kristin Drive #219, Schaumburg,

            Illinois 60195.

   4.       The Plan calls for the Debtor to be the disbursing agent for the post-petition mortgage

            payments directly to LoanCare, LLC as servicing agent for Lakeview Loan Servicing,

            LLC. Post-petition payments are $1,110.33.

   5.       As of August 1, 2019, the post-petition mortgage payments are due and owing for

            June 1, 2019. The default to LoanCare, LLC as servicing agent for Lakeview Loan
Case 19-12896     Doc 29       Filed 08/23/19 Entered 08/23/19 15:34:16        Desc Main
                                 Document     Page 4 of 5


       Servicing, LLC. is approximately $3,330.99 through August 2019. Another payment

       will come due on September 1, 2019 in the amount of $1,110.33.

 6.    Attorney’s fees and costs for this motion are due in the amount of $1,031.00.

 7.    The plan is in material default.

 8.    LoanCare, LLC as servicing agent for Lakeview Loan Servicing, LLC. continues to

       be injured each day it remains bound by the Automatic Stay.

 9.    LoanCare, LLC as servicing agent for Lakeview Loan Servicing, LLC. is not

       adequately protected.

 10.   The property located at 21 Kristin Drive #219, Schaumburg, Illinois 60195 is not

       necessary for the Debtor's reorganization.

 11.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(A)(3) should be waived.
  Case 19-12896       Doc 29     Filed 08/23/19 Entered 08/23/19 15:34:16            Desc Main
                                   Document     Page 5 of 5


       WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 21 Kristin Drive #219, Schaumburg, Illinois 60195, be modified and that

Bankruptcy Rule 4001(a)(3) be waived as not applicable, or alternatively that the above

captioned Chapter 13 be dismissed, and leave be granted to LoanCare, LLC as servicing agent

for Lakeview Loan Servicing, LLC. to proceed with non-bankruptcy remedies including

foreclosure, and for such other and further relief as this Honorable Court deems just.



                                                     McCalla Raymer Leibert Pierce, LLC

                                          By:        /s/Dana O'Brien
                                                     Dana O'Brien
                                                     Illinois Bar No. 6256415
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
